                                                                        TiLL':
                                                                u.s.Di'^nci
                                                                     SAVANHAh U!V.
                IN THE UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF GEORGIA 2020 WAR -U pM 2* 33
                               SAVANNAH DIVISION

                                                              CLERK.
SEAFOODLICIOUS, INC., a                                           SO.DIST. OF QA.
Georgia Corporation; VINCENT
TANG, an individual; and
JAMES LEE, an individual,

      Plaintiffs,

V.                                                   CASE NO. CV419-116


UNITED STATES OF AMERICA,


       Defendant.




                                      ORDER


      Before    the    Court    is     Plaintiffs'   Motion    for     Preliminary

Injunction. (Doc. 8.) On September 14, 2018, the Food and Nutrition

Service ("FNS") withdrew Plaintiffs' authorization to participate

as a retailer in the Supplemental Nutrition Assistance Program

("SNAP"). (Doc. 32 at 5.) FNS informed Plaintiffs that they may

reapply for authorization as a SNAP retailer at any time. (Id.)

Instead, Plaintiffs sought administrative review of FNS' decision

to withdraw Plaintiffs' SNAP authorization. (Id. at 5.) After an

administrative     review,      FNS    affirmed    the   decision     to    withdraw

Plaintiffs' SNAP authorization. (Id. at 6.) Subsequently, on May

23,   2019,    Plaintiffs      filed    their   complaint     with    this    Court,

requesting     only     that    the     Court     "reverse    the     Department's

determination    and    find    that    the   [Plaintiffs]    should       have   been

reauthorized." (Doc. 1 at 6.)
